Title: Enclosure II: Order in Council Respecting Suits Concerning Confiscation, 11 May 1790
From: Governor of Georgia
To: 



Georgia. Richmond County. Present the honorable Henry Osborn andGeorge Walton Esquires.
Chambers, Augusta May 11th. 1790.

The attorney and Solicitor general moved for a rule to make his Excellency the Governor, for the time being, plaintiff in behalf of the State, in all cases where the State has claims for property founded on the Act of banishment and confiscation, passed the 4th. day of May 1782, and comprehending as well Lands and Tenements, negroes, Stock, Furniture, monies, debts which are due at the time of passing the said Act to british subjects or merchants, and of any nature and kind whatsoever, within the intent and meaning of said Act. Whereupon it is ordered, that a rule be granted for constituting parties for the establishment of Justice with respect to the premises, and that upon application of the attorney or Solicitor general, upon all occasions, and within the several Counties within this State, the respective Clerks do receive a copy of this order, as a sufficient warrant of attorney for the Governor for the time being to appear as a party, and entered of record as such by either of the said Executive law officers, as fully and effectually as any other person, party, or suitor might or could do, by the 7th. rule of the superior Courts.
